DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  HARVARD FINANCIAL SERVICES, LLC a/a/o DIXIE TRANSPORT,
                          INC.,
                        Appellant,

                                     v.

       DANIEL DUCHACEK, JOHN LONGO and MARIA LONGO,
                         Appellees.

                              No. 4D19-3633

                          [November 19, 2020]

  Appeal and cross-appeal from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; David Haimes, Judge; L.T. Case No.
CACE19-010790.

  Roniel Rodriguez, IV, of Roniel Rodriguez, IV, P.A., North Miami, for
appellant.

   Serena Kay Tibbitt and Christian Savio of Fidelity National Law Group,
Fort Lauderdale, for appellees.

PER CURIAM.

   Affirmed.

MAY, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.